[This is an entirely new Rule.]

Rule 1.40.    In Forma Pauperis

       Pa.R.C.P. No. 240 shall apply in every action or proceeding before a court covered
by these Rules.

Explanatory Comment: Under Pa.R.C.P. No. 240, a party who is found by the court to
be without financial resources to pay the costs of filing a legal paper or other costs of an
action or proceeding before the court shall have such costs waived. This Rule does not
apply in matters before a Register of Wills.
Rule 14.8.    Guardianship Reporting, Monitoring, Review, and Compliance

       (a)    Reporting. A guardian shall file the following reports with the clerk:

             (1)   An inventory by the guardian of the estate within 90 days of such
guardian's appointment;

            (2)     An annual report by the guardian of the estate of an incapacitated
person one year after appointment and annually thereafter;

            (3)   An annual report by the guardian of the person one year after
appointment and annually thereafter;

               (4)   A final report by the guardian of the person and the guardian of the
estate within 60 days of the death of the incapacitated person, an adjudication of capacity,
a change of guardian, or the expiration of an order of limited duration; and

             (5)    A final report from the guardian of the person and the guardian of the
estate upon receipt of the provisional order from another state's court accepting transfer
of a guardianship.

      Note: See Pa.R.J.A. No. 510 governing the filing of inventories and annual
reports online using the Guardianship Tracking System.

         (b)    Notice of Filing. If, pursuant to Rule 14.7(a)(1)(iv), the order appointing
the guardian identifies the person or persons entitled to receive notice of the filing of any
report set forth in paragraph (a), the guardian shall serve a notice of filing within ten days
after filing a report using the form provided in the Appendix to these Rules. Service shall
be in accordance with Rule 4.3.

***




                                              2